DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 includes limitations directed towards a third support bar of a gaming-table support attached to the second support bar, the third support bar having an arcuate shape and in a pivotable connection with the second support bar; a gaming-table support locking apparatus attached to the third support bar and the first support bar, wherein the gaming-table support locking apparatus includes: a first locking bar; a second locking bar connected to the first locking bar, wherein the second locking bar is configured to be in one of two states of being: a first state that allows the third support bar to rotate with respect to the second support bar; and a second state that prevents the third support bar to rotate with respect to the second support bar; and a backboard panel disposed between two side support panels and including at least one hinged basketball rim.  These limitation’s when viewed with the remaining limitations of claim 1 are seen to provide patentable distinction over the cited prior art or record.

Claim 9 includes limitations directed towards a first hinge bar defining a tab notch, a second hinge bar defining a window, and a tab connector connected to the second hinge bar and configured to permit the second hinge bar in one of two states of being: a locked state that prevents rotation of the first hinge bar relative the second hinge bar, and an unlocked state that permits rotation of the first hinge bar relative the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,201,736 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar subject matter.  
The embodiments of the instant invention are directed towards a gaming table similar to the claims of the ‘736 patent.  The specifics of the hinges, locking mechanism, tab connector, arcuate shape are either common amongst the applications or can be removed through the citation of In re Larson.  Furthermore, it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of .
	
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,813,447 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar subject matter.
The embodiments of the instant invention are directed towards a gaming table similar to the claims of the ‘447 patent.  The specifics of the hinges, locking mechanism, arcuate shape are either common amongst the applications or can be removed through the citation of In re Larson.  Furthermore, it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  As such, the instant application and the ‘447 patent are considered to contain overlapping subject matter are rejected under a nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by https://www.youtube.com/watch?v=mRqxWGIW5W8 herein “Sportscraft”).

Regarding claim 13, Sportscraft teaches A gaming table apparatus comprising: two side support panels, wherein each of the two side support panels include: a first support bar; a second support bar; a locking mechanism attached to at least one of the support bars, the locking mechanism including: a first locking bar; and a second locking bar connected to the first locking bar, wherein the second locking bar is configured to be in one of two states of being: a first state that allows the second support bar to rotate with respect to the first support bar; and a second state that prevents the second support bar to rotate with respect to the first support bar; a backboard panel disposed between the two side support panels; a cross bar disposed between the two side 

Regarding claims 14-20, Sportscraft also teaches:
Claim 14:  at least one rim. See Sportscraft NPL Reference
Claim 15: a scoreboard. See Sportscraft NPL Reference
Claim 16: the downward slope as claimed. See Sportscraft NPL Reference
Claim 17: a side boundary net. See Sportscraft NPL Reference
Claim 18: rigid material. See Sportscraft NPL Reference.  The materials utilized in the video creating the table are considered to be rigid.
Claim 19: rigid plastic or metal.  The material utilized in the video is considered to be plastic or metal as these materials are commonly used in the art to create support frames.  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, the selection of plastic or metal to be utilized in the creation of a game table apparatus is the selection of a which was known prior to the effective date 
Claim 20: the straight line configuration of the first and second locking bar.  The video shows a locking mechanism with two locking bars which when locked are in a straight line configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711